Exhibit 10.4.6

 

PORTLAND NATURAL GAS TRANSMISSION SYSTEM PARTNERSHIP

ASSIGNMENT AND ASSUMPTION OF PARTNERSHIP INTEREST

AND AMENDMENT NUMBER 6 OF THE PNGTS PARTNERSHIP AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION OF PARTNERSHIP INTEREST AND AMENDMENT NUMBER 6 OF
THE PNGTS PARTNERSHIP AGREEMENT made this 4th day of June, 1999 (this
“Assignment”), is by and among MCNIC East Coast Pipeline Company, a Michigan
corporation (“Assignor”), Select Energy Portland Pipeline, Inc., a Connecticut
corporation (“Assignee”), and Portland Natural Gas Transmission System, a Maine
general partnership (“PNGTS” or the “Partnership”).

 

RECITALS

 

WHEREAS, Assignor is the owner of a 21.41 % Percentage Interest in the
Partnership and is a party to the Portland Natural Gas Transmission System
Amended and Restated Partnership Agreement dated as of March 1, 1996, as amended
by First Amendment dated as of May 23, 1996 and as further amended by Amendments
Number 2, dated as of October 23, 1996, Amendment Number 3, dated as of
March 17, 1998, Amendment Number 4, dated as of March 31, 1998, and Amendment
Number 5, dated as of September 30, 1998, (as amended, the “Partnership
Agreement”), by and among Assignor, Natural Gas Development, Inc., Northern New
England Investment Company, Inc., NI Energy Services Development Corp., El Paso
Energy Portland Corporation and TCPL Portland Inc. (collectively the
“Partners”), pursuant to which the Partners agreed, among other things, to
continue PNGIS as a Maine general partnership (the “Partnership”), to construct
and operate a natural gas pipeline from the

 

--------------------------------------------------------------------------------


 

U.S./Canadian border in New Hampshire to the vicinities of Haverhill and Dracut,
Massachusetts, known as the Portland Natural Gas Transmission System; and

 

WHEREAS, Affiliates of Assignor and Assignee have entered into a letter
agreement (the “Letter Agreement”) dated June 4, 1999, pursuant to which, inter
alia, Assignor has agreed to sell and Assignee has agreed to purchase a five
percent interest in the Partnership (the “5% Percentage Interest”); and

 

WHEREAS, the Management Committee has, by unanimous vote reflected in a written
resolution signed by each Representative, waived the right of first refusal
provided in Section 9.1.2 of the Partnership Agreement; and

 

WHEREAS, Assignee has completed its due diligence review and has had access to
all information provided by PNGTS about the Partnership that may be material to
its decision to purchase the 5% Percentage Interest;

 

WHEREAS, Assignor desires to assign to Assignee, and Assignee desires to assume,
all Assignor’s liabilities and obligations with respect to the 5% Percentage
Interest under the Partnership Agreement, that certain Equity Contribution
Agreement dated as of June 3, 1998, as amended by Amendment No. 1 to the Equity
Contribution Agreement dated June 1998, Amendment No.2 to the Equity
Contribution Agreement dated September 30, 1998 and Amendment No.3 to the Equity
Contribution Agreement dated December 3, 1998 (as it may be from time to time
further amended, modified or supplemented, the “Equity Contribution Agreement”)
between the Partners, the Partnership and the Bank of Montreal, as Collateral
Agent, and that certain Pledge Agreement dated as of June 3, 1998 (the “Pledge
Agreement”) made by the Partners to the Bank of Montreal as Collateral Agent.

 

2

--------------------------------------------------------------------------------


 

WHEREAS, the Partnership has approved the transactions contemplated by this
Assignment and upon consummation thereof will admit Assignee as a partner in the
Partnership pursuant to the terms and conditions set forth herein;

 

NOW THEREFORE, in consideration of the mutual promises set forth herein, it is
agreed as follows:

 

1.                                      Definitions. Terms used but not defined
herein shall have the meanings assigned to such terms in the Partnership
Agreement.

 

2.                                      Assignment. Assignor hereby sells,
assigns, transfers and conveys to Assignee, its successors and assigns, the 5%
Percentage Interest, including all right and interest in and to the
Partnership’s assets, liabilities, rights to future profits, and management
rights as such relate to the 5% Percentage Interest, which assignment shall be
effective as of June, 1, 1999 (“Effective Date”), in consideration of
$7,527,760.00, as such may be adjusted pursuant to the Letter Agreement between
Assignee and Assignor dated June 4, 1999.

 

3.                                      Acceptance: Representations. Assignee
accepts the foregoing assignment and, from and after the Effective Date, agrees
to be bound by all of the provisions of the Partnership Agreement, as amended by
this Assignment, and shall assume all liabilities and obligations of Assignor
with respect to the 5% Percentage Interest under the Partnership Agreement, the
Equity Contribution Agreement, and the Pledge Agreement, including, but not
limited to, any and all liability of the Partnership arising out of actions or
failures to act on or prior to the Effective Date and including, but not limited
to, Assignor’s obligation to make, pursuant to the terms of the Equity
Contribution Agreement, Equity Contributions, M&N Withdrawal/Default
Contributions, Completion Support Contributions, ATC Contributions and
Supplemental Joint Facility Contributions (each as defined in the Equity
Contribution Agreement).

 

3

--------------------------------------------------------------------------------


 

4.                                      Representations and Warranties of
Assignee. Assignee hereby makes the representations set forth in Section 2 6 1
and Section 2 6 2(b) of the Partnership Agreement to PNGTS, and further
represents that it is an indirect subsidiary of Northeast Utilities, a
registered electric utility holding company under the Public Utility Holding
Company Act of 1935, as amended (the “1935 Act”), and entitled to participate in
the transactions contemplated by this Assignment and related transactions, under
Rule 58 promulgated under the 1935 Act. Assignee and PNGIS hereby agree that
Assignee’s execution of this Assignment shall be treated as Assignee’s execution
of a counterpart of the Partnership Agreement and from and after the Effective
Date, Assignee shall satisfy any and all obligations otherwise accruing to or
presently the obligation of Assignor with respect to the 5% Percentage Interest
under the Credit Agreement.

 

5.                                      Representations and Warranties of
Assignor. Assignor makes no representations or warranties of any kind with
regard to this Assignment, except that Assignor represents that the 5%
Percentage Interest is free from liens, claims and rights of any person or
party, other than the security interest created by the Pledge Agreement and the
Assignee, and the assignment thereof will not breach any rights of any person or
party under any agreement, including but not limited to the Partnership
Agreement or the Pledge Agreement, and that the assignment of the 5% Percentage
Interest does not violate any law, rule or regulations to which the Partnership
or Assignor is subject.

 

6.                                      Acceptance. The Partnership accepts
Assignee as a partner in the Partnership. Such admission shall be deemed to
occur on June 1, 1999, in case this Amendment is not fully executed by such
date. The Partnership agrees to the assumption of liability by Assignee and from
and after the Effective Date, the Partners, other than Assignor, release
Assignor from its

 

4

--------------------------------------------------------------------------------


 

obligations with respect to the 5% Percentage Interest and agree henceforth to
look to Assignee to satisfy any and all obligations otherwise accruing to (or
presently the obligation of) Assignor with respect to the 5% Percentage
Interest. Assignee and the Partnership agree that the Partnership Agreement is
hereby amended by substituting Schedule A attached hereto for the same schedule
currently attached to the Partnership Agreement.

 

7.                                      Indemnity. Assignee shall indemnify and
hold Assignor harmless against any and all losses, costs, and expenses
(including, without limitations, reasonable attorneys’ fees) and liabilities
incurred by Assignor in connection with or arising in any manner from Assignee’s
failure to lawfully acquire, in the manner contemplated herein, the 5%
Percentage Interest, other than any failure occasioned by Assignor’s breach of
any representation or warranty made pursuant to Section 5

 

8.                                      Amendment to Partnership Agreement.
Section 13.2.1 shall be amended by adding the following to the end thereof:

 

Select Energy Portland Pipeline, Inc.

107 Selden Street

Berlin, CI 06037

Attn:       John Forsgren

Executive Vice President and

Chief Financial Officer

Phone: (850) 665-3528

Fax: (860) 665-3718

 

9.                                      Effect on Partnership Agreement. Except
as expressly set forth herein, the Partnership Agreement and all of the
representations, warranties, covenants and agreements contained therein remain
in full force and effect for the benefit of the parties thereto and hereto and
their successors and assigns.

 

5

--------------------------------------------------------------------------------


 

10.                               Miscellaneous. All of the covenants, terms,
and conditions set forth herein shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. This
Assignment shall be governed by and construed in accordance with the laws of the
State of Maine, without giving effect to the conflict of laws principles thereof
Each of the parties hereto hereby irrevocable waives any and all right to trial
by jury in any legal proceeding arising out of or relating to this Assignment or
the transactions contemplated hereby. Each of the parties hereto will perform
and cause to be performed such further acts and execute and deliver or cause to
be executed and delivered such further documents as may be reasonably necessary
or desirable to carry out the terms and intent of this Assignment.

 

11.                               Counterparts This Assignment may be executed
in any number of counterparts, including facsimile counterparts with originals
to follow, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Assignment by signing any such
counterpart.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, PNGIS (through its Partners), Assignor and Assignee have
executed this Assignment as of the date and year first above written.

 

ASSIGNEE:

 

SELECT ENERGY PORTLAND PIPELINE, INC.

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

Title:

 

 

 

 

ASSIGNOR:

 

MCNIC EAST COAST PIPELINE COMPANY

 

 

 

 

 

By:

/s/ Howard L. Dow III

 

 

Howard L. Dow III

 

 

 

 

Title:

Sr. Vice President and Treasurer

 

 

 

 

 

NATURAL GAS DEVELOPMENT, INC.

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

Title:

President

 

 

 

 

 

NORTHERN NEW ENGLAND INVESTMENT COMPANY, INC.

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

Title:

Director

 

 

 

 

 

NI ENERGY SERVICES DEVELOPMENT CORP.

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

Title:

Vice President

 

 

 

 

 

TCPL PORTLAND INC.

 

TCPL PORTLAND INC.

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

 

Title:

Vice President

 

Title:

Vice - President

 

7

--------------------------------------------------------------------------------


 

EL PASO ENERGY PORTLAND CORPORATION

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

Title:

Vice President

 

 

8

--------------------------------------------------------------------------------


 

SCHEDULE A

 

NAMES OF PARTNER

 

PERCENTAGE INTEREST

 

TCPL Portland Inc.

 

21.41

%

MCNIC East Coast Pipeline Company

 

16.41

%

Natural Gas Development, Inc.

 

9.53

%

NI Energy Services Development Corp.

 

9.53

%

El Paso Energy Portland Corporation

 

19.06

%

Northern New England Investment Company, Inc.

 

19.06

%

Select Energy Portland Pipeline, Inc.

 

5.0

%

 

9

--------------------------------------------------------------------------------